Opinion by
Mr. Justice Mestrezat,
This proceeding was instituted before the Workmen’s Compensation Board by Mrs. Felix Rakie to secure compensation for the death of her husband who was killed while he was in the service of the defendant company. The referee filed his findings of fact and conclusions of law and made an award against the defendant company from which the latter appealed to the Workmen’s Compensation Board. It affirmed the award of the referee, and an appeal was taken to the Court of Common Pleas of Indiana County. The learned judge of the Court of Common Pleas reviewed the case in an exhaustive opinion and made an order sustaining the appeal, reversing the decision of the referee as affirmed by the board, and “remanded the case to the Workmen’s Compensation Board for adjustment in accordance with the following award,” the terms, as fixed by him, then being given.
It is apparent that the order entered by the court is not a final judgment from which only an appeal will lie to this court. Instead of remanding the case to the board for further and final action, which it had already taken, the court should have entered á final judgment awarding to each dependent the amount due him or her in the opinion of the court. There was no occasion for any *536further adjustment by the board; it had taken final action, and the appeal which the learned court had before it was from such action. The appeal which we are authorized to hear and determine is not from the award of the board but from the judgment of the court.
The record is remanded that the court below may enter a final judgment on the appeal pending before it from the award of the Workmen’s Compensation Board.